DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 8 the claims “wherein the first transparent conductive layer is monolithic” and “wherein the second transparent conductive layer is monolithic” amount to prohibited new matter.  Applicant indicates in the remarks that support for the amendments can be found in the specification and drawings as originally filed, however, no particular paragraphs or figures are indicated.  The plain meaning of monolith, as defined by Random House Unabridged Dictionary© is consisting of one solid, unbroken piece.  In reviewing the written description no variants of word “monolith” appear, nor are synonymous concepts presented.  Looking at the drawings1 figures 2-3 showing the claimed stack are reproduced in annotated figure A below, showing different cross-sectional views of electrochemical device 124 one can clearly see the first transparent conductive layer 112 and the 2.  Paragraphs [0033-34] states:  “the first transparent conductive layers 112 includes portions removed” and “the second transparent conductive layers 122 includes portions removed”.  Since the first and second transparent conductive layers have gaps, i.e. “portions removed,” they are not continuous and unbroken, i.e. they clearly are not “monolithic.”  For purposes of examination the examiner will assume support exists.


    PNG
    media_image1.png
    315
    517
    media_image1.png
    Greyscale
                 
    PNG
    media_image2.png
    330
    537
    media_image2.png
    Greyscale


Figure A.  Annotated versions of instant application figures 2 & 3, showing the first and second transparent conductive layers 112 & 122 have portions removed and are not monolithic.


Claims 2-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 1 and therefore have the same deficiencies.
Claims 9-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 8 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Insofar as they are understood claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shivastava et al. US Patent Application Publication 2017/0130523, of record, in view of Agrawal et al. US Patent Application Publication 2008/0310007, of record.
Regarding claim 1 Shivastava discloses an apparatus (title e.g. figure 5H EC lite 530a) comprising: an active stack (e.g. see figure 5H elements on glass substrate), the active stack comprising: a first transparent conductive layer (e.g. TCO1); a second transparent conductive layer (e.g. TCO 2) wherein the second transparent conductive layer is monolithic (paragraph [0107] see figure 5H); an electrochromic layer between the first transparent conductive layer and the second transparent conductive layer (e.g. EC stack, paragraph [0104] “EC stack which contains one or more electrochromic materials”); a first bus bar (e.g. bus bar 535 on left) electrically coupled to the first transparent conductive layer (paragraph [0106] “535 powers the lower TCO 1”); a second bus bar (e.g. bus bar set 540 on left) electrically coupled to the second transparent conductive layer (paragraph [0106] “540 powers the top TCO 2”), wherein the second bus bar is generally non-parallel to the first bus bar (paragraph [0109] “bus bars 535 and 540 depicted in FIGS. 5G and 5H need not be parallel, e.g. the bus bars powering each TCO can be orthogonal to each other”); and a third bus bar (e.g. bus bar 535 on right) electrically coupled to the first transparent conductive layer (paragraph [0106] “535 powers the lower TCO 1”), wherein the third bus bar is generally parallel to the first bus bar (see figure 5H and drawing 1 below).
Shivastava’s embodiment seen in figure 5H does not disclose that the first transparent conductive layer is monolithic, and the EC stack containing one or more electrochromic materials includes an anodic electrochemical layer and a cathodic electrochemical layer.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the embodiment seen 5H in Shivastava to have both transparent conductive layer is monolithic as further taught by Shivastava for the purpose creating different tint zones and since Shivastava further teaches that there are other means to create resistive zones that do not cut either of the transparent conductive layers that would have led one of ordinary skill to modify the embodiment seen in figure 5H to arrive at the claimed invention.
Agrawal teaches a similar apparatus (abstract e.g. figure 1 EC cell 13) including an EC containing one or more electrochromic materials includes an anodic electrochemical layer and a cathodic electrochemical layer (e.g. paragraph [0033] “composite layer … comprising of anodic layer 6 … and cathodic layer 7”) for the purpose of tailoring the color or kinetic of the apparatus (paragraph [0022]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the EC stack containing one or more electrochromic materials in the apparatus as disclosed by Shivastava to have an anodic electrochemical layer and a cathodic electrochemical layer as taught by Agrawal for the purpose of tailoring the color or kinetic of the apparatus.

[AltContent: textbox (3rd side)]
[AltContent: textbox (540, i.e. 2nd bus bar)][AltContent: rect]
[AltContent: rect]
[AltContent: textbox (535, i.e. 3rd bus bar)][AltContent: textbox (535, i.e. 1st bus bar)]

[AltContent: textbox (2nd side)][AltContent: rect][AltContent: rect]
[AltContent: textbox (1st side)]
[AltContent: textbox (540, i.e. 4th bus bar)]
[AltContent: rect]
[AltContent: textbox (4th side)]

Drawing 1.  Result of placing bus bars 535 and 540 in figure 5H orthogonal to each other, a disclosed in paragraph [0109].


Regarding claim 2 the combination of Shivastava and Agrawal discloses the apparatus of claim 1, as set forth above.  Shivastava further discloses it is further comprising a fourth bus bar (e.g. bus bar set 540 on right) electrically coupled to the second transparent conductive layer (paragraph [0106] “540 powers the top TCO 2”), wherein the fourth bus bar is generally parallel to the second bus bar (see figure 5H and drawing 1 above).
Regarding claim 3 the combination of Shivastava and Agrawal discloses the apparatus of claim 1, as set forth above.  Shivastava further discloses wherein the active stack comprises a first side, a second side opposite the first side, a third side generally non-parallel to the first side, and a fourth side parallel to the third side (see drawing 1 above).
Regarding claim 4 the combination of Shivastava and Agrawal discloses the apparatus of claim 3, as set forth above.  Shivastava further discloses wherein the second bus bar is closer to the third side of the active stack than the fourth side of the active stack (see drawing 1 above).
Regarding claim 5 the combination of Shivastava and Agrawal discloses the apparatus of claim 3, as set forth above.  Shivastava further discloses wherein the third bus bar is closer to the second side of the active stack than the first side of the active stack (see drawing 1 above).

Regarding claim 7 the combination of Shivastava and Agrawal discloses the apparatus of claim 3, as set forth above.  Shivastava further discloses wherein the first bus bar is closer to the first side of the active stack than the second side of the active stack (see drawing 1 above).
Regarding claims 8 and 10 the combination of Shivastava and Agrawal discloses the apparatus of claim 2, as set forth above.  Shivastava’s embodiment seen in figure 5H does not disclose, Shivastava’s further teachings noted above and Agrawal do not teach, a fifth bus bar electrically coupled to the second transparent conductive layer, wherein the fifth bus bar is generally parallel to the first bus bar, as further required by claim 8; or further comprising a sixth bus bar parallel to the fifth bus bar, as required by claim 10.
Shivastava’s further teaches additional embodiments (paragraphs [0055-58 & 0115-17] figures 4A-C & 5K) having more than two pairs of bus bars, i.e. first-fourth bus bars (e.g. figure 5K right and left 560 & right and left 565) and further includes more bus bars, i.e. fifth-sixth bus bars (e.g. figure 5K right and left 566) for the purpose of increasing possibility of tinting schemes variations (paragraph [0058] see figure 4C-H).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977); and further it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP 2144.04.  In this case the duplication of additional bus bars does not add any new or unexpected results.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus as disclosed by the combination of Shivastava and Agrawal to have a fifth and sixth bus bar a further suggested by Shivastava for the purpose of increasing possibility 
Regarding claim 9 the combination of Shivastava and Agrawal discloses the apparatus of claim 8 including a fifth bus bar, as set forth above.  Shivastava further discloses wherein the fifth bus bar (e.g. 566 on left) is closer to a first side (e.g. left side) of the active stack than a second side (e.g. right side) of the active stack.
Regarding claims 11-12 the combination of Shivastava and Agrawal discloses the apparatus of claim 10 including a sixth bus bar, as set forth above.  The combination of Shivastava and Agrawal do not explicitly disclose wherein the sixth bus bar is electrically coupled to the first transparent conductive layer, as required by claim 11; or wherein the sixth bus bar is electrically coupled to the second transparent conductive layer, as required by claim 12.  It is noted that there are a limited number of appropriate surfaces that one would place the sixth bus bar on, i.e. the first or second transparent conductive layers, similar to the placement of the first-fifth bus bars.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus as disclosed by the combination of Shivastava and Agrawal to have the sixth bus bar on either the first or second transparent conductive layer, since there are a limited number of transparent conductive layers that one would place the sixth bus bar on and it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.
Regarding claim 13 the combination of Shivastava and Agrawal discloses the apparatus of claim 8, as set forth above.  Shivastava further discloses it is further including a first zone, a second zone, and a third zone, wherein the second zone is capable of being in a graded transmission state (see figure 4C).
inter alia paragraph [0094] discusses multiple bus bar pairs each having “its own electrical connection to a power source”); and a control device configured such that the second and fourth power supply terminals are at a same voltages and the first and third power supply terminals are at a different voltage during a same time period (implicit given e.g. figure 4A-C).

Response to Arguments
Applicant’s arguments, see remarks, filed November 9, 2021, with respect to claim rejections under 112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under 112 have been withdrawn. 
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Shivastava’s embodiment seen in figure 5H (and Agrawal) does not disclose both transparent conductive layers being monolithic, particularly noting gap 550a, the examiner agrees.  However, Shivastava’s gap 550a is one of a possible means to create a resistive zone, as set forth above.  Shivastava teaches other means to create a resistive zone that do not create a gap, e.g. figure 5C resistive zone 505as set forth above.  Thus, there is a teaching in Shivastava that would have led one of ordinary skill to modify the embodiment seen in figure 5H to arrive at the claimed invention, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang US Patent Application Publication 2020/0272015, as noted above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                 December 4, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held that “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.”  In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  See MPEP 2125.
        2 In further evidence of what would be reasonably taught by the instant application’s figures Wang US Patent Application Publication 2020/0272015, with the same inventor and assignee, has similarly drafted electrochromic stacks, see figure 1B, showing a cross-sectional view of electrochemical device (124) with first and the second transparent conductive layer (112 & 122), similar to the instant application’s elements 124, 112 & 122 respectively, and have labeled removed portions (150 & 152) similar to unlabeled gaps in the instant application.